Citation Nr: 0820086	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-27 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for scar, lacerated scrotum.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

A. Hinton, Counsel






INTRODUCTION

The veteran served on active duty from January 1999 to 
January 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia (RO), which denied the benefit 
sought on appeal.   

Review of the medical evidence including statements the 
veteran made during VA examinations reflect that he raised a 
claim for service connection for a genitourinary disorder 
involving the testes and/or epididymes.  This matter is 
referred to the RO for appropriate action.


FINDING OF FACT

The scar, lacerated scrotum, is manifested by V-shaped scar 
on the scrotum, measuring 2 centimeters in length and less 
than .5 centimeter in width; it is well-healed and involving 
no underlying or surrounding tissue, with no elevation or 
depression, with intact sensation and is nontender, and by 
itself causes no limitation of function.


CONCLUSION OF LAW

The criteria for a compensable disability rating for scar, 
lacerated scrotum, are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. 4.118, Diagnostic Code 7801-7805 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

The VCAA duty to notify was satisfied by a letter sent to the 
veteran in a May 2005 letter, which fully addressed all four 
notice elements.  The information contained in the letter 
informed the veteran of what evidence was required to 
substantiate a claim for an increased disability rating.  The 
veteran was also notified of his and VA's respective duties 
for obtaining evidence, and was asked to submit evidence 
and/or information in his possession to the agency of 
original jurisdiction (AOJ).  

The notice letter was sent before the initial AOJ decision in 
this matter, thus the Board finds that there was no 
prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The Board finds that the veteran is not 
prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess is rendered moot by 
the denial of the claim decided below.  

The statutory notice required by the VCAA is only one part of 
the system of notice required and provided in the VA claim 
adjudication process.  See Wilson v. Mansfield, No. 07-7099 
(Fed. Cir. October 15, 2007).  Under Wilson (citing Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 38 U.S.C.A. 
§ 5103(a) requires only a generic notice after the initial 
claim for benefits has been filed and before the initial 
decision.  It does not apply throughout the claim 
adjudication process as to notice provided after the initial 
decision; because thereafter, under the system of notice 
required and provided in the VA claim adjudication process, 
other forms of notice-such as contained in the rating 
decision and statement of the case-provide the claimant with 
notice of law applicable to the specific claim on appeal.  
Id.  The RO has provided the veteran such notice to his 
specific claim throughout the appeal in the rating decision 
and statement of the case.

In addition to providing proper notice, VA must also make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record service medical records; 
and post-service VA and private medical records of treatment.  
There is no indication that any other treatment records exist 
that should be requested and which have not already been 
requested, or that any pertinent evidence has not been 
received.  Also, the veteran was afforded appropriate VA 
examinations during the pendency of the claim on appeal.

The Court recently provided guidance concerning required 
notice in increased rating claims.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Adequate VCAA notice in an 
increased rating claim must inform the claimant that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; and that, if an 
increase in disability is found, a disability rating will be 
determined by applying relevant Diagnostic Codes.  If the 
claimant is rated under a Diagnostic Code that contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.
 
In this case, a May 2005 letter informed the veteran that he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
his respiratory disability, and the effect that worsening has 
on his employment and daily life.  Between this letter and 
other communications on file, the RO apprised the veteran 
that he should submit any pertinent evidence in his 
possession and provided appropriate notice with respect to 
the effective-date element of the claim.  They also included 
information on how VA determines the disability rating by use 
of the rating schedule, and provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain), to include treatment records 
concerning the impact of the disability on the veteran's 
employment, and statements from persons concerning their 
observations of how the disability has affected the veteran.  
The RO informed the veteran of the assistance that VA would 
provide to obtain evidence on his behalf.  

The Board does not believe that this is a case in which a 
noticeable worsening or increase in severity of the 
disability would not establish the veteran's entitlement to 
an increased rating.  In any event, the veteran was provided 
the specific criteria for rating his disability in the August 
2006 Statement of the Case.  Additionally, the veteran has 
participated in the appeals process and has demonstrated 
actual knowledge of the evidence needed to substantiate his 
claim.  

For the forgoing reasons, the Board finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or the content of the notice is not shown to have 
any effect on the case or to cause injury to the claimant.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).   In sum, the Board is satisfied that any 
procedural errors in the development and consideration of the 
claim were insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

II.  Analysis

The veteran claims that the severity of his service-connected 
scar, lacerated scrotum, warrants a compensable disability 
rating.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which are based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  
Evaluations of a service-connected disability require review 
of the entire medical history regarding the disability.  38 
C.F.R. §§ 4.1, 4.2 (2007).  If there is a question that 
arises as to which evaluation to apply, the higher evaluation 
is for application if the disability more closely 
approximates the criteria for that rating; otherwise, the 
lower rating is for assignment.  38 C.F.R. § 4.7 (2007).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 
38 C.F.R. § 4.3 (2007).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  
38 C.F.R. §§ 4.1, 4.2 (2007).  
 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board acknowledges, however, that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
Thus in deciding the claim below, the Board has considered 
whether different ratings may be warranted for different time 
periods based on the evidence of record. 
  
The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.

Historically, service medical records show that the veteran 
was treated in December 1979 for a laceration of the right 
side of the scrotum.  At that time there was associated edema 
and redness, and the injury required six sutures.  There are 
no other service treatment records showing treatment of this 
injury.  

Service treatment records show that the veteran was treated 
in August 2001 for complaints of left testicle pain for the 
previous two months.  The veteran reported that the pain 
would come and go.  He reported a history of testicular 
problems and that he had an operation on his scrotum because 
his epididymis was wrapped around his testicle.  He also 
reported on an injury in which a stick went through his 
scrotum while playing football.  The assessment in August 
2001 was testicular pain.  
 
The veteran submitted an application for VA benefits prior to 
discharge from active duty, including for a lacerated 
scrotum.  Because of this, VA examined the veteran in 
November 2002 prior to discharge from service.  

The report of the November 2002 VA examination shows that the 
veteran reported that he had suffered a laceration to the 
scrotum when he fell and a large stick ripped his pants and 
caused a laceration to the scrotum requiring six sutures to 
close the wound.  The report noted that this was now healed 
quite well with an L-shaped scar measuring approximately 2.0 
centimeters in each side of the L-shaped scar.  The examiner 
stated that the scrotal laceration had not caused any other 
urological symptoms.  

Examination of genitalia revealed that testicles were normal; 
and that there was an L-shaped scar on the right side of the 
scrotum, which was clean and well-healed.  The report 
contains a diagnosis of lacerated scrotum; this condition has 
now resolved with a well-healed, L-shaped scar on the right 
lateral aspect of the scrotum.

The report of a May 2005 VA examination shows that the 
veteran reported that he had had a penetrating wound to the 
scrotal skin in service resulting from a stick which 
penetrated the scrotal skin.  The veteran stated that the 
treating doctor told him at the time that they did not remove 
all the particles but that they should dissolve.  He reported 
that about a year later he noticed a lump on his scrotum and 
testes.  He reported that a Marine doctor told him that this 
was probably a cyst but to watch it.  The veteran reported 
that he believed the lump had become a little larger and it 
was tender.  

On examination, inspection of the scrotum revealed a V-shaped 
scar measuring 2 centimeters in length and less than .5 
centimeter in width.  It involved no underlying or 
surrounding tissue.  The scar color was lighter than that of 
the surrounding skin.   The scar manifested no elevation or 
depression.  Sensation was intact, and the scar was 
nontender.  The examiner noted that there was a cyst-like 
mass present in the tail of the right testes.  On diagnostic 
testing, alpha fetoprotein and beta HCG were normal.  

The report recorded results of an ultrasound examination of 
the testes and epididymi.  The examiner noted that the right 
testis measured 2.0 by 5.0 centimeter in size and the left 
one measured 2.0 by 4.6 centimeters.  There was no evidence 
of any mass or cyst within either testis.  The epididymes 
were normal.  There was no evidence of hydrocele.  Blood flow 
was comparable.  The impression was normal scrotal ultrasound 
examination.

After examination the May 2005 VA examination report contains 
an impression of (1) scar to scrotum due to laceration; and 
(2) epididymis cyst by physical examination; this is not 
visualized on ultrasound and is unrelated to the inservice 
injury.

Both the January 2003 rating decision, which granted service 
connection, and the July 2005 rating decision, which the 
veteran appealed from, show that the RO evaluated the 
veteran's service-connected scar, lacerated scrotum, as zero 
percent disabling under Diagnostic Codes 7524-7804.  Review 
of both decisions shows that the RO awarded service 
connection for a scar that was a residual of a laceration of 
the scrotum.  The RO did not award service connection for any 
internal genitourinary pathology, and review of the medical 
evidence as discussed above, does not show that any current 
genitourinary pathology including any cyst is associated with 
the service-connected scar.

The hyphenated diagnostic codes, Diagnostic Codes 7524-7804, 
listed in the rating decisions for the service-connected scar 
indicate that "testis, removal," which is evaluated under 
38 C.F.R. § 4.115b, Diagnostic Code 7524, is the service-
connected disorder, and that superficial scars, painful on 
examination, which is evaluated under Diagnostic Code 7804, 
is a residual condition.  38 C.F.R. § 4.27.  Regulations 
provide that when a disability not specifically provided for 
in the rating schedule is encountered, it will be rated under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous. 38 C.F.R. § 4.20.  The 
cited Diagnostic Code 7524 appears to be used as an analog 
based on the anatomical localization of the injury.

Notwithstanding the RO's use of 38 C.F.R. § 4.115b, 
Diagnostic Code 7524, review of the procedural and clinical 
history shows that the service-connected disorder consists of 
a scar of the skin of the scrotum, and does not include any 
condition involving any genitourinary tissue within the 
scrotum.  The examiners at both VA examinations clearly 
opined that any genitourinary symptoms were not related to 
the service-connected scar, lacerated scrotum.  During 
service, the veteran himself reported a history of past 
testicular problems involving an operation on his scrotum 
because his epididymis had wrapped around his testicle.  

Further, even if there was associated genitourinary 
pathology, evaluation under the relevant code, Diagnostic 
Code 7524, would not benefit the veteran's claim as there is 
no evidence of removal of both testes or of any analogous 
condition warranting a compensable rating under that code.

Essentially, the RO has evaluated the service-connected scar, 
lacerated scrotum, as zero percent disabling under criteria 
for rating scars; here specifically under criteria of 38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).  Additionally, 
the July 2005 rating decision cited 38 C.F.R. § 3.321(b)(1), 
indicating the RO may have found the veteran's case to be an 
exceptional one in which the schedular evaluation was 
inadequate, requiring extra-schedular evaluation commensurate 
with the average earning capacity impairment due to the 
service-connected disability.
 
Under Diagnostic Code 7804, the sole rating assignable is 10 
percent, which is assigned for evidence on examination of 
superficial, painful scars.  Note (1) to that code defines a 
superficial scar as one not associated with underlying soft 
tissue damage.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met. 38 
C.F.R. § 4.31 (2007).

As reflected in the May 2005 VA examination, the medical 
evidence shows that the scar disability does not involve any 
underlying or surrounding tissue, and was not tender.  On 
that basis, an evaluation in excess of zero percent is not 
warranted as there is no evidence that the service-connected 
scar itself is painful.

The scar disability also does not warrant a compensable 
disability rating under Diagnostic Code 7803, because the 
scar is not shown to be unstable.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2007).  

The Board has considered other applicable rating criteria for 
evaluating scars.  See 38 C.F.R. § 4.118.   The evidence does 
not show, however, that the scar disability meets criteria to 
warrant a compensable rating under other relevant diagnostic 
codes for rating skin (scar) conditions.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801 and 7802.  The scar is not deep.  
The scar itself does not cause limited motion.  It does not 
cover an area of 144 square inches or more.  Id.  Therefore, 
a compensable rating for scar, lacerated scrotum, is not 
warranted under those codes.  

Under Diagnostic Code 7805, other scars will be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, Diagnostic Code 7805 (2007).  The medical evidence 
does not show that the service-connected scar, lacerated 
scrotum, has resulted in a limitation of function of the 
affected part.  As determined above, the scar disability is 
not shown to be associated with functioning of the affected 
part of the veteran's body. Although there is some evidence 
of an epididymis cyst, that condition is not shown to be part 
of the service-connected scar disability that is the subject 
of this appeal.  Nor is it shown to be a residual or related 
otherwise to the service-connected scar, lacerated scrotum, 
or original injury. 

In summary, the service-connected scar, lacerated scrotum, 
does not meet any pertinent criteria so as to warrant a 
compensable disability rating under any relevant diagnostic 
codes. 
 
The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim.  The Board has 
considered the doctrine of reasonable doubt; however, because 
the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application. 38 U.S.C.A. § 
5107(b).  Accordingly, the claim must be denied.

The Board has also considered whether the veteran's scar, 
lacerated scrotum,  presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  The Board notes 
that the veteran's disability has not been shown objectively 
to interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a compensable disability rating for the 
service-connected disability.


ORDER

Entitlement to a compensable disability rating for scar, 
lacerated scrotum, is denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


